                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 AMY BRYANT, M.D., M.S.C.R.; BEVERLY                 )        CIVIL ACTION
 GRAY, M.D.; ELIZABETH DEANS, M.D., on               )
 behalf of themselves and their patients seeking     )        Case No. 1:16-CV-01368-WO-
 abortions; and PLANNED PARENTHOOD                   )        LPA
 SOUTH ATLANTIC, on behalf of itself, its staff,     )
 and its patients seeking abortions,                 )
                                                     )
 Plaintiffs,                                         )
                                                     )
 v.                                                  )
                                                     )
 JIM WOODALL, in his official capacity as            )
 District Attorney (“DA”) for Prosecutorial          )
 District (“PD”) 15B; ROGER ECHOLS, in his           )
 official capacity as DA for PD 14; ELEANOR E.       )
 GREENE, M.D., M.P.H, in her official capacity       )
 as President of the North Carolina Medical          )
 Board; RICK BRAJER, in his official capacity as     )
 Secretary of the North Carolina Department of       )
 Health and Human Services; and their                )
 employees, agents, and successors,                  )
                                                     )
 Defendants.                                         )



                  PLAINTIFFS’ MOTION FOR CLARIFICATION

       Plaintiffs hereby seek clarification of the Court’s March 25, 2019 Memorandum

Opinion and Order (“Order”) granting Plaintiffs’ Second Motion for Summary Judgment

and permanently enjoining Defendants from enforcing N.C. Gen. Stat. § 14-45.1(a) to the

extent it prohibits any previability abortions. Mem. Op. & Order at 48, ECF No. 84.

Plaintiffs’ motion is supported by the Memorandum of Law in Support of Plaintiffs’

Motion for Clarification. A proposed order is attached to this motion as Exhibit A.




       Case 1:16-cv-01368-WO-LPA Document 86 Filed 04/25/19 Page 1 of 4
       Plaintiffs sought declaratory and injunctive relief from N.C. Gen. Stat. §§ 14-44,

14-45, 14-45.1(a)–(b) as applied to women seeking previability abortions. Thus, Plaintiffs

now respectfully ask the Court to clarify the Order to grant Plaintiffs’ request that the Court

issue a declaratory judgment finding N.C. Gen. Stat. §§ 14-44, 14-45, and 14-45.1(a)–(b)

unconstitutional as applied to women seeking previability abortions and permanently

enjoin Defendants, their employees, agents, and successors from enforcing the statutes as

applied to women seeking previability abortions.


       RESPECTFULLY SUBMITTED this 25th day of April, 2019.

/s/ Genevieve Scott

Irena Como, NC Bar #51812
ACLU of North Carolina
P.O. Box 28004
Raleigh, NC 27611-8004
(919) 834-3466
icomo@acluofnc.org
COUNSEL FOR PLAINTIFFS

Genevieve Scott*
Julie Rikelman*
Caroline Sacerdote*
Center for Reproductive Rights
199 Water Street, 22nd Fl.
New York, NY 10038
(917) 637-3605
(917) 637-3666 Fax
gscott@reprorights.org
jrikelman@reprorights.org
csacerdote@reprorights.org
COUNSEL FOR AMY BRYANT, M.D., M.S.C.R.

Andrew Beck*
American Civil Liberties Union Foundation

                                              2



       Case 1:16-cv-01368-WO-LPA Document 86 Filed 04/25/19 Page 2 of 4
125 Broad Street, 18th Fl.
New York, NY 10004
(212) 549-2633
abeck@aclu.org
COUNSEL FOR BEVERLY GRAY, M.D., AND ELIZABETH DEANS, M.D.

Carrie Y. Flaxman*
Planned Parenthood Federation of America
1110 Vermont Avenue, NW, Suite 300
Washington, D.C. 20005
(202) 973-4830
carrie.flaxman@ppfa.org

Maithreyi Ratakonda*
Planned Parenthood Federation of America
123 William Street, 9th Fl.
New York, NY 10038
(212) 261-4405
mai.ratakonda@ppfa.org
COUNSEL FOR PLANNED PARENTHOOD SOUTH ATLANTIC

                              *By Special Appearance




                                           3



      Case 1:16-cv-01368-WO-LPA Document 86 Filed 04/25/19 Page 3 of 4
                              CERTIFICATE OF SERVICE


       I    hereby     certify    that    on    the     25th    day     of    April,     2019,

I electronically filed the foregoing Plaintiffs’ Motion for Clarification with the clerk of the

court by using the CM/ECF system, which will send a notice of electronic filing to all

counsel of record who have appeared in the case.



                                           /s/ Genevieve Scott
                                           Genevieve Scott*
                                           Center for Reproductive Rights
                                           199 Water Street, 22nd Fl.
                                           New York, NY 10038
                                           (917) 637-3605
                                           (917) 637-3666 Fax
                                           gscott@reprorights.org




       Case 1:16-cv-01368-WO-LPA Document 86 Filed 04/25/19 Page 4 of 4
